DETAILED ACTION
This action is in response to amendments received on 6/28/2022. Claims 1-30 were previously pending. Claims 1, 3-4, 8, 10, 12, 16, 24-25 and 28-30 have been amended and claim 9 canceled. A complete action on the merits of claims 1-8 and 10-30 follows below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 29 recites the limitation “teaches a method to alleviate back pain, the method comprising: applying electrical stimulation through at least one electrode placed within a human such that the at least one electrode stimulates efferent motor nerve fibers innervating at least one muscle supporting spinal stability of the human; and after applying the electrical stimulation, applying further electrical stimulation through the at least one electrode at a stimulation rate between 10-30 Hz to stimulate the efferent motor nerve fibers innervating the at least one muscle to cause contraction of the at least one muscle to facilitate rehabilitation without targeting stimulation of afferent nerve fibers”; however, it is at most unclear if at the time of the invention, applicant contemplated applying different electrical stimulation to the same electrode to stimulate the efferent motor nerve fibers innervating the at least one muscle to cause contraction of the at least one muscle to facilitate rehabilitation without targeting stimulation of afferent nerve fibers. Applicant does not describe the two steps in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. At most it appears that applicant teaches using different pairs of electrodes to stimulate different areas for different results such as “The stimulator system may be arranged so that a different therapeutic modality may be applied to selected electrode pairs simultaneously. For example, the stimulator may apply neuromuscular electrical stimulation to the medial branch of the dorsal ramus to effect contraction and rehabilitation of the multifidus muscle, while simultaneously applying electrical stimulation to a different arrangement of electrodes placed adjacent to the spinal cord to effect spinal cord stimulation to relieve pain” in [0027], “electrode pair 22 is situated on the medial branch of the dorsal ramus to deliver NMES pulses that cause muscle contraction to effect restoration of neural drive to and rehabilitation of the multifidus muscle. Analgesic stimulation circuitry module 58 may simultaneously be coupled to electrode pair 24, via electrode lead 23, and quad electrode 26, via electrode lead 25, to block or reduce pain signals generated in spinal cord S or peripheral nerve P. In addition, electrode pair 22 also may be used, e.g., by controller 51 switching electrode switching array 55 to couple electrode pair 22 to analgesic stimulation circuitry module 58, to deliver higher frequency stimulation to block afferent pain signals. In this manner, it is expected that NMES therapy may be provided while reducing patient discomfort and pain associated with any pre-existing injury” in [0076]. There is no disclosure of “applying electrical stimulation through at least one electrode placed within a human such that the at least one electrode stimulates efferent motor nerve fibers innervating at least one muscle supporting spinal stability of the human; and after applying the electrical stimulation, applying further electrical stimulation through the at least one electrode at a stimulation rate between 10-30 Hz to stimulate the efferent motor nerve fibers innervating the at least one muscle to cause contraction of the at least one muscle to facilitate rehabilitation without targeting stimulation of afferent nerve fibers”. Therefore, it is at most unclear how the two stimulation steps differ from one another. It is additionally unclear if the first stimulation step uses a lower or higher stimulation rate than the stimulation rate of “between 10-30 Hz” of the second step. Clarification and appropriate correction is required.
Claim 30 is rejected due to dependency over claim 29.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 29 recites the limitation “applying electrical stimulation through at least one electrode placed within a human such that the at least one electrode stimulates efferent motor nerve fibers innervating at least one muscle supporting spinal stability of the human; and
after applying the electrical stimulation, applying further electrical stimulation through the at least one electrode at a stimulation rate between 10-30 Hz to stimulate the efferent motor nerve fibers innervating the at least one muscle to cause contraction of the at least one muscle to facilitate rehabilitation without targeting stimulation of afferent nerve fibers”.  It is at most unclear how the two stimulating steps are different. It is at most unclear if the first step is using a different range of electrical parameters to stimulate the efferent motor nerve fibers or the same. Clarification and appropriate correction is required.
Claim 30 is rejected due to dependency over claim 29.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 25-28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Boggs (US Pub. No. 2010/0152808).
Regarding Claim 25, Boggs teaches a system to alleviate back pain, the system comprising:
at least one electrode 14 configured to be placed within a human such that the at least one electrode is positioned to stimulate efferent motor nerve fibers innervating a multifidus muscle supporting spinal stability of the human (Figs. 9-17, [0010], [0014], [0120]-[0142]); and
a pulse generator 28 coupled to the at least one electrode 14, the pulse generator programmed to apply electrical stimulation through the at least one electrode to target stimulation of efferent motor nerve fibers without targeting stimulation of afferent nerve fibers at a stimulation rate between 10-30 Hz to stimulate the efferent motor nerve fibers innervating the multifidus muscle to cause contraction of the multifidus muscle to facilitate rehabilitation (“placing at least one electrode within the tissue region near the nerve of passage remote from and upstream of the painful region, and applying stimulation to the at least one electrode according to predefined therapeutic stimulation parameters to affect afferent and/or efferent nerve stimulation within the spinal nerve of passage and provide therapeutic nerve stimulation to alleviate pain in the painful region without functional nerve stimulation at a motor point” in claim 2 and claim 12 of Boggs, also Boggs teaches a programmable pulse generator 28 in [0166], a stimulation rate of a lower frequency in the range of 4-20Hz in [0174] to minimize discomfort and a range of 1Hz to 300Hz, which the claimed range of 10-30 Hz to stimulate the efferent motor nerve is covered by. Moreover, muscle contraction as of a results of nerve stimulation is explained in [0145]-[0173]).
Regarding Claim 26, Boggs teaches wherein the electrical stimulation is applied based on an electrical stimulation regime programmed in the pulse generator (as explained in various section of [(0165]-[0179] and [0188] and by using a programmable pulse generator 28 as explained in [0166]).
Regarding Claim 27, Boggs teaches wherein the pulse generator is configured to be implanted within the human (Figs. 9-14B, [0120]-[0128]).
Regarding Claim 28, Boggs teaches wherein the pulse generator is programmed to apply the electrical stimulation through the at least one electrode to a medial branch of a dorsal ramus to cause contraction of the multifidus muscle ([0053]-[0071], [0120]-[0148] and by using a programmable pulse generator 28 as explained in [0166]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,861,811. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a method to alleviate back pain, the method comprising: placing at least one electrode within a tissue of a human such that the at least one electrode is implanted adjacent to efferent motor nerve fibers of at least one muscle/a multifidus muscle supporting spinal stability of the human, and applying electrical stimulation through the at least one electrode at a stimulation rate between 10-30 Hz to stimulate the efferent motor nerve fibers of the at least one muscle/the multifidus muscle to cause contraction of the at least one muscle to facilitate rehabilitation without targeting stimulation of afferent nerve fibers.
Allowable Subject Matter
Claims 1-8 and 10-24 would be allowable by receiving an acceptable Terminal Disclaimer to overcome the double patenting rejection set forth in this Office action.

Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments directed to the 112 rejection of claims 29-30 have been considered, but not found persuasive. Looking through the specification, applicant fails to clearly disclose the steps claimed in claim 29. Applicant does not describe the two steps in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. At most it appears that applicant teaches using different pairs of electrodes to stimulate different areas for different results such as “The stimulator system may be arranged so that a different therapeutic modality may be applied to selected electrode pairs simultaneously. For example, the stimulator may apply neuromuscular electrical stimulation to the medial branch of the dorsal ramus to effect contraction and rehabilitation of the multifidus muscle, while simultaneously applying electrical stimulation to a different arrangement of electrodes placed adjacent to the spinal cord to effect spinal cord stimulation to relieve pain” in [0027], “electrode pair 22 is situated on the medial branch of the dorsal ramus to deliver NMES pulses that cause muscle contraction to effect restoration of neural drive to and rehabilitation of the multifidus muscle. Analgesic stimulation circuitry module 58 may simultaneously be coupled to electrode pair 24, via electrode lead 23, and quad electrode 26, via electrode lead 25, to block or reduce pain signals generated in spinal cord S or peripheral nerve P. In addition, electrode pair 22 also may be used, e.g., by controller 51 switching electrode switching array 55 to couple electrode pair 22 to analgesic stimulation circuitry module 58, to deliver higher frequency stimulation to block afferent pain signals. In this manner, it is expected that NMES therapy may be provided while reducing patient discomfort and pain associated with any pre-existing injury” in [0076]. There is no disclosure of “applying electrical stimulation through at least one electrode placed within a human such that the at least one electrode stimulates efferent motor nerve fibers innervating at least one muscle supporting spinal stability of the human; and after applying the electrical stimulation, applying further electrical stimulation through the at least one electrode at a stimulation rate between 10-30 Hz to stimulate the efferent motor nerve fibers innervating the at least one muscle to cause contraction of the at least one muscle to facilitate rehabilitation without targeting stimulation of afferent nerve fibers”. Therefore, it is at most unclear how the two stimulation steps differ from one another. It is additionally unclear if the first stimulation step uses a lower or higher stimulation rate than the stimulation rate of “between 10-30 Hz” of the second step.
Furthermore, although applicants arguments in view of the amendments made to claims 1-8 and 10-24 directed to a method of alleviating back pain by the steps presented are found persuasive and the claims indicated allowable as above, it seems that the system of Boggs is well arranged and configured to be programmed in the manner claimed. Since it is unclear how the system claimed is different than the system of Boggs and how the pulse generator is programmed to distinguish between efferent and afferent motor nerve fibers, it is assumed that by applying a low frequency rate in the range of 10-30 Hz, the electrical stimulation would target stimulation of efferent motor nerve fibers without targeting stimulation of afferent nerve fibers, it is assumed that by  having a programmable pulse generator configured to apply a stimulation rate between 10-30 Hz it would without targeting stimulation of afferent nerve fibers, stimulate the efferent motor nerve fibers innervating the multifidus muscle to cause contraction of the multifidus muscle to facilitate rehabilitation; therefore, given the broadest reasonable interpretation, the system of Boggs is reasonably found to be able to be programmed in the claimed manner, to result in the same. Therefore, applicant’s arguments directed to the apparatus claims are not found persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794